Citation Nr: 0626712	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from November 26, 2001 and in excess of 40 percent 
from May 1, 2005 for service-connected spondylolysis of the 
lumbar spine status-post lumbar decompression with L5 
hemilaminectomy and parafacet cyst resection.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with a history of esophageal ulcer to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS) to include as due to undiagnosed illness.

4.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for strain of the lower 
legs claimed as sore legs.

6.  Entitlement to an initial compensable evaluation for 
service-connected tinea pedis.

7.  Entitlement to service connection for folliculitis 
claimed as skin rashes to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for headaches to 
include as due to undiagnosed illness.

9.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to September 
1991 to include service in Southwest Asia during the Persian 
Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the RO by which the RO 
denied service connection for the claimed disabilities 
enumerated above with the exception of the veteran's low back 
disability and tinea pedis for which the RO did grant service 
connection.  Regarding these issues, the veteran is 
contesting the initial ratings assigned.  

The Board notes that with respect to the service-connected 
low back disability, in February 2006, the RO granted an 
increased rating of 40 percent effective May 1, 2005.  
Although each increase represents a grant of benefits, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that a decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In April 2006, the veteran testified at a hearing before the 
undersigned at the RO.

The issues of entitlement to an increased rating for service-
connected tinea pedis, service connection for folliculitis to 
include as due to undiagnosed illness, service connection for 
headaches to include as due to undiagnosed illness, and 
service connection for sleep apnea are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected spondylolysis of the 
lumbar spine status-post lumbar decompression with L5 
hemilaminectomy and parafacet cyst resection was manifested 
by no more than slight limitation of motion and 
characteristic pain on motion from November 20, 2001 to 
January 17, 2005 and by no more than severe lumbar limitation 
of motion, severe lumbosacral strain, and by forward flexion 
of the thoracolumbar spine to no more than 30 degrees for the 
period from May 1, 2005 to the present.

2.  GERD with a history of esophageal ulcer is not shown to 
be a symptom of undiagnosed illness and is not shown to be 
related to the veteran's active duty service.

3.  IBS is not shown to be a symptom of undiagnosed illness 
and is not shown to be related to the veteran's active duty 
service.

4.  Bilateral patellofemoral pain syndrome is not shown to be 
a symptom of undiagnosed illness and is not shown to be 
related to the veteran's active duty service.

5.  Strain of the lower legs claimed as sore legs is not 
shown to be a symptom of undiagnosed illness and is not shown 
to be related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent from November 26, 2001 to January 17, 
2005 and the criteria for entitlement to an evaluation in 
excess of 40 percent from May 1, 2005 to the present for the 
veteran's service-connected spondylolysis of the lumbar spine 
status-post lumbar decompression with L5 hemilaminectomy and 
parafacet cyst resection have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
(2005), 4.71a, Diagnostic Codes 5295-5292 (prior to September 
26, 2003) and 5237 (2005).

2.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
GERD with a history of esophageal ulcer have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2005).

3.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
IBS have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).

4.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
bilateral patellofemoral pain syndrome have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2005).

5.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
strain of the lower legs claimed as sore shins have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in September 2002, December 2003, and March 
2003 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also advised the 
veteran to identify and provide any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  Finally, the RO 
apprised the veteran that disability ratings and effective 
dates would be assigned as applicable in accordance with the 
Court's ruling in Dingess/Hartman, supra.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  In 
addition, the record contains VA and private medical records 
as well as copies of VA medical examination reports scheduled 
in furtherance with the veteran's claims.  The Board notes 
that the adequacy of the veteran's medical examinations is 
discussed in more detail in the body of the decision below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran's service-connected spondylolysis of the lumbar 
spine status-post lumbar decompression with L5 
hemilaminectomy and parafacet cyst resection has been rated 
10 percent disabling effective November 26, 2001 and 40 
percent disabling effective May 1, 2005 by the RO under the 
provisions of Diagnostic Codes 5295-5292 and 5237.  38 C.F.R. 
§§ 4.20, 4.71a (2002 and 2005).  From January 18, 2005 to 
April 30, 2005, the veteran's low back disability was rated 
100 percent disabling.  January 18, 2005 is the date upon 
which the veteran was granted a 100 percent temporary rating 
based on surgical or other treatment requiring convalescence.  
38 C.F.R. § 4.30 (2005).  

An August 2002 magnetic resonance imaging of the lumbar spine 
revealed a fluid intensity signal in the region of the nerve 
root of the left side at L5-S1 that would be consistent with 
a facet cyst in that location and very minimal bulging and 
hypertrophic ridging at L5-S1.

On January 2003 VA examination of the spine, the veteran 
complained of chronic low back pain precipitated by standing 
or sitting for long periods.  There was no fatigability, lack 
of endurance, or weakness.  Symptoms improved upon rest or 
standing up and walking around.  There was no additional 
limitation of motion or functional impairment due to flare-
ups.  The veteran required no cane, brace, or other assistive 
device.  Low back range of motion was from zero to 70 degrees 
of flexion, zero to 30 degrees of extension, lateral flexion 
from zero to 30 degrees bilaterally, and rotation of zero to 
35 degrees bilaterally.  The examiner indicated that the 
veteran's spinal range of motion was normal.  Also, the 
examiner noted that there was no painful motion or 
discomfort.  Range of motion was not limited by repetitive 
use or during flare-ups.  There was no pain, weakness, spasm, 
or tenderness.  The examiner diagnosed lumbosacral strain and 
indicated that the veteran did not have intervertebral disc 
syndrome.

On May 2004 VA examination of the spine, the veteran 
complained of low back pain with radiation into the left leg.  
He described constant tightness, stiffness, and a dull ache.  
The veteran described low back pain as an eight on a scale of 
one to 10, which occurred three or four times a week.  During 
flare-ups, the veteran described some temporary decrease in 
range of motion and back function due to stiffness and pain.  
The veteran denied the use of a back brace or assistive 
devices and walked three to four miles a day as a prison 
guard.  The veteran reported discomfort on any strenuous 
activity such as heavy lifting, bending, prolonged sitting, 
and sudden movements.  Thoracolumbar range of motion was as 
follows: zero to 70 degrees of flexion; zero to 20 degrees of 
extension; zero to 30 degrees of lateral flexion bilaterally; 
and zero to 30 degrees of lateral rotation bilaterally.  The 
examiner observed no pain on spinal motion, but there was 
pain and spasm at the end of the foregoing ranges of motion.  
The examiner noted that range of motion was additionally 
limited by the veteran's gross obesity, stiffness, and lack 
of endurance following repetitive use.  Decreased range of 
motion could be experienced as the condition came and went 
throughout the day.  There was no muscle spasm, and gait was 
normal.  The examiner diagnosed lumbosacral stain.  

On August 2005 VA spinal examination, the veteran indicated 
that he underwent surgery to remove a cyst from L5 in January 
2005.  The veteran described pain in the low back radiating 
into the left leg and toes.  According to the veteran, the 
pain was a one on a scale of one to 10 and that before 
surgery low back pain was a four on a scale of one to 10.  
The veteran used analgesics to include methadone to control 
pain.  During flare-ups, low back pain was 10 on a scale of 
one to 10 and occurred three of four times a day that lasted 
for 30 minutes after taking medication.  Flare-ups were 
caused by bending and prolonged sitting or standing.  The 
veteran used a cane and could walk only 5 yards without the 
cane.  He was able to perform the activities of daily living 
other than putting on shoes and socks and washing his feet.  
The examiner indicated that the veteran's low back condition 
rendered employment difficult and that the veteran was 
unemployed.  Low back range of motion was as follows: flexion 
from zero to 30 degrees and to 15 degrees with repeated 
efforts; extension from zero to 20 degrees and to 10 degrees 
with repeated efforts; left lateral flexion from zero to 15 
degrees and to 10 degrees with repeated efforts; right 
lateral flexion from zero to 20 degrees and to 15 degrees 
with repeated efforts; lateral rotation from zero to 30 
degrees bilaterally and to 15 degrees bilaterally with 
repeated efforts.  There was pain throughout range of motion 
with increased pain at the end points of range of motion.  
There was no weakness, lack of endurance, or incoordination.  
The examiner diagnosed chronic low back pain with 
radiculopathy.

On December 2005 VA neurologic examination, the examiner 
diagnosed chronic low back syndrome due to degenerative disc 
disease.  There was no evidence of neurologic injury.

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOGCPREC 3-2000.

The Board will therefore evaluate the veteran's service- 
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  Id.; Green v. Brown, 10 
Vet. App. 111, 117 (1997).


Former criteria November 26, 2001 to January 17, 2005 
(entitlement to an evaluation in excess of 10 percent)

Former Diagnostic Code 5292 (spine, limitation of motion of, 
lumbar) provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).  The Board notes that the foregoing 
regulation became effective September 26, 2003.  Nonetheless, 
it is illustrative of normal spinal range of motion.

As late as May 2004, the veteran's thoracolumbar range of 
motion was almost complete.  Thus, the veteran's spinal range 
of motion cannot be considered more than slight before 
January 18, 2005.  

Former Diagnostic Code 5295 provided a 10 percent evaluation 
for lumbosacral strain with characteristic pain on motion, a 
20 percent evaluation for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position, and a 40 
percent evaluation for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003).

Under this provision, an evaluation in excess of 10 percent 
is not warranted during the period in question.  The January 
2003 VA examination report reflects no muscle spasm on 
extreme forward bending, and the May 2004 VA examination 
report reflects pain and spasm at the extremes of range of 
motion, but there was no unilateral loss of lateral spine 
motion in a standing position.  Thus the criteria for a 20 
percent evaluation under the former Diagnostic Code 5295 are 
not met prior to January 18, 2005.

The Board notes that it need not consider any other 
provisions in effect during this time period because none is 
relevant to the veteran's service-connected disability of the 
low back.  The old Diagnostic Code 5285 pertains to residuals 
of vertebral fractures.  38 C.F.R. § 4.71a (in effect prior 
to September 26, 2003).  The veteran did not suffer such a 
fracture.  Id.  The old Diagnostic Codes 5286, 5287, 5288, 
and 5289 pertain to spinal ankylosis, which the veteran has 
not experienced.  Id.  Diagnostic Codes 5290 and 5291 did not 
concern the low back.  Id.  The old Diagnostic Code 5294 
(sacroiliac injury and weakness) is rated under the same 
criteria as the old Diagnostic Code 5295.  Id.  The veteran, 
therefore, would not be entitled to an increased rating under 
its provisions.  

Diagnostic Code 5293 entails intervertebral disc syndrome.  
The provisions regarding intervertebral disc syndrome were 
amended twice during the course of this appeal.  The oldest 
version was in effect before September 23, 2002.  There is a 
version of Diagnostic Code 5293 in effect between September 
23, 2002 and September 25, 2003.  Finally, there is a version 
effective from September 26, 2003.  The provision pertaining 
to intervertebral disc syndrome has been renumbered and now 
falls under Diagnostic Code 5243.  The criteria for rating 
intervertebral disc syndrome remained essentially unchanged 
after September 26, 2003.  As stated, however, the relevant 
diagnostic code has been renumbered.  

The competent medical evidence indicates that the veteran did 
not have intervertebral disc syndrome prior to the September 
2002 and September 2003 rating criteria changes.  Therefore, 
a preponderance of the evidence is against an evaluation 
greater than 10 percent under DC 5293 prior to September 
2002.  There is no competent medical evidence indicating that 
the veteran experiences incapacitating episodes, as defined 
by DC 5293 from September 2002 or DC 5243 from September 
2003.  The competent medical evidence indicates that he does 
not experience incapacitating episodes.  Therefore, a 
preponderance of the evidence is against a higher evaluation 
under DC 5293 from September 2002 and is against a higher 
evaluation under DC 5243, based on incapacitating episodes 
from September 2003.  

Former criteria May 1, 2005 to the present (entitlement to an 
evaluation in excess of 40 percent)

The veteran was awarded a 40 percent evaluation effective May 
1, 2005.  Thus, the Board need consider only the provisions 
under which an evaluation in excess of 40 percent is 
available.  These provision include former Diagnostic Codes 
5285 (residuals fracture of vertebral fractures) and 5286 
complete ankylosis of the spine).  As detailed above, none of 
the foregoing provisions are applicable to the nature of the 
veteran's low back disability and need not be considered.  

Present criteria August 26, 2003 to January 17, 2005 
(entitlement to an evaluation in excess of 10 percent) 

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).

For the period in question, a 20 percent evaluation is not 
warranted because forward flexion exceeds 60 degrees.  
Specifically, it is to 70 degrees.  Furthermore, the combined 
range of motion of the thoracolumbar spine is 240 degrees 
based on May 2004 measurements.  See Id., Note (2) 
(explaining the method of calculating combined thoracolumbar 
range of motion).  The combined range of motion of the 
thoracolumbar spine, therefore is greater that 120 degrees.  
Finally, symptoms such as an abnormal gait and abnormal 
spinal contour are not apparent in the evidence of record 
from August 26, 2003 to January 17, 2005.  Thus, a 20 percent 
evaluation under the current criteria is not warranted for 
this period.  

Present criteria May 1, 2005 to the present (entitlement to 
an evaluation in excess of 40 percent)

Although the veteran's low back disability appears to have 
worsened after his January 2005 surgery, an evaluation in 
excess of 40 percent must be denied.  Id.  In order for a 50 
percent evaluation to be warranted under the present 
criteria, the evidence must reflect unfavorable ankylosis of 
the entire thoracolumbar spine.  This has simply not been 
shown.  Thus, an evaluation in excess of 40 percent under the 
current scheduler criteria for the period in question is 
denied.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No further 
compensation is warranted under these provisions as 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements has not been shown.  Furthermore, there is no 
weakness, lack of endurance, or incoordination.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While the August 2005 VA examiner noted 
that the veteran's low back disability rendered employment 
difficult, he did not opine that employment was not possible.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


GERD with a history of esophageal ulcer

Gastroenteritis was diagnosed during the veteran's service.  
However, on the report of medical history completed just 
prior to separation, the veteran did not indicate 
gastroenteritis, GERD, or other gastrointestinal complaints.  
Furthermore, on the corresponding medical examination report, 
GERD or other gastrointestinal disorders were not noted.  

A February 2000 private medical examination report reflects a 
diagnosis of a history of GERD.

On July 2001 VA Persian Gulf examination, the veteran 
complained of GERD.  The examiner noted that the veteran had 
an esophageal ulcer and had been treated for GERD with good 
results.  The examiner diagnosed GERD.  

Other notations in the post-service medical records reflect 
the presence of GERD.  However, on January 2003 VA general 
medical examination report the diagnosis was of a history of 
asymptomatic GERD and of esophageal ulcer, no disease found.  

In the absence of a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  Therefore, service connection for the 
veteran's claimed disability must be denied based upon the 
January 2003 VA general medical report.  However, as will be 
outlined below, service connection for GERD with a history of 
esophageal ulcer would not be warranted in any event.

A review of the record reveals a clinical diagnosis of GERD.  
As such, service connection for GERD as a manifestation of 
undiagnosed illness cannot be granted.  38 C.F.R. § 3.317.

As well, service connection for GERD, if present, cannot be 
granted on a direct basis.  38 C.F.R. § 3.303.  The veteran's 
service medical records contain no reference to GERD, and in-
service gastroenteritis appears to have resolved, as no 
relevant finding or complaints are present in the separation 
medical documents.  The evidence, in the Board's view, fails 
to indicate a nexus between the veteran's GERD, to the extent 
that it exists, and service.  Service connection for that 
disorder, therefore, cannot be granted.  Id.

Further, the Board observes that the veteran is not competent 
to offer opinions regarding the etiology of his GERD.  Thus, 
any statement to that effect by the veteran must be 
discounted.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

The Board recognizes that the veteran was not afforded the VA 
medical examination and opinion.  Specifically, VA medical 
examinations were arranged, but no opinion regarding the 
specific etiology of the veteran's GERD was provided.

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. § 
5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As well, under 38 U.S.C.A. § 
5103A(d), VA is required to provide a medical examination or 
obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
VA to make a decision on the claim.

In the present case, the Board acknowledges the veteran's 
possible GERD.  There is no hint in the competent evidence, 
however, of a relationship between GERD and service.  As 
such, a medical opinion is not necessary, and the Board 
concludes that there is no reasonable possibility that a 
medical opinion would serve to assist the veteran is 
establishing his claim.  38 U.S.C.A. § 5103A(a)(2), (d).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for GERD both on a direct basis and as due to 
undiagnosed illness.  None of the competent evidence has been 
found to support the veteran's claim.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.

IBS 

IBS is not a diagnosis mentioned in the service medical 
records.  On separation the veteran did not voice complaints 
of IBS or symptoms thereof.  The separation medical 
examination report contains no diagnosis of IBS.

On July 2001 VA Persian Gulf examination, the veteran 
reported IBS.  That condition, apparently, had its onset in 
1998.  Since then, the veteran reported recurrent episodes of 
IBS.  The examiner diagnosed IBS.

On January 2003 VA general medical examination, the examiner 
diagnosed IBS but did not provide an opinion as to its 
etiology.

A review of the record reveals a clinical diagnosis of IBS.  
As such, service connection for IBS as a manifestation of 
undiagnosed illness cannot be granted.  38 C.F.R. § 3.317.

As well, service connection for IBS cannot be granted on a 
direct basis.  38 C.F.R. § 3.303.  The veteran's service 
medical records contain no reference to IBS, and there is no 
record of any complaint thereof until several years after 
separation.  The evidence fails to indicate a nexus between 
the veteran's currently diagnosed IBS and service, and 
service connection for that disorder, therefore, cannot be 
granted.  Id.

The Board also observes that the lapse in time between active 
service and the first diagnosis of IBS also weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

Further, the Board observes that the veteran is not competent 
to offer opinions regarding the etiology of his IBS.  Thus, 
any statement to that effect by him must be discounted.  See 
Espiritu, supra.  

The Board recognizes that the veteran was not afforded a VA 
medical examination and opinion.  Specifically, VA medical 
examinations were arranged, but no medical opinion regarding 
the specific etiology of the veteran's IBS was provided.

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. § 
5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As well, under 38 U.S.C.A. § 
5103A(d), VA is required to provide a medical examination or 
obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
VA to make a decision on the claim.

In the present case, the Board acknowledges the veteran's 
current IBS.  There is no hint in the competent evidence, 
however, of a relationship between IBS and service.  As such, 
a medical opinion is not necessary, and the Board concludes 
that there is no reasonable possibility that a medical 
opinion would serve to assist the veteran in establishing his 
claim.  38 U.S.C.A. § 5103A(a)(2), (d).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for IBS both on a direct basis and as due to 
undiagnosed illness.  None of the competent evidence has been 
found to support the veteran's claim.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.



Bilateral patellofemoral pain syndrome 

The service medical records contain no findings regarding the 
knees.  On separation, the veteran denied any symptoms 
related to the knees, and in the separation medical 
examination report, no disability of the knees was noted.

On July 2001 VA Persian Gulf medical examination, the veteran 
complained of painful knees.  The examiner made no diagnosis 
regarding the knees.

On January 2003 VA neurologic examination, the examiner 
diagnosed no disability of the knees but diagnosed bilateral 
meralgia paresthetica related to the veteran's obese abdomen 
pressing against the femoral subcutaneous nerves bilaterally.  

On January 2003 VA joints examination report, the examiner 
indicated that a June 2002 bone scan revealed either 
degenerative changes of the patellofemoral joints versus 
normal variance uptake of the patellae.  The examiner 
diagnosed patellofemoral pain syndrome of both knees.

On January 2003 VA general medical examination report, the 
examiner noted that an X-ray study of the knees revealed no 
abnormalities.

A review of the record reveals clinical diagnoses regarding 
the veteran's complaints of bilateral knee pain.  The record 
contains diagnoses of bilateral patellofemoral pain syndrome 
and of bilateral meralgia paresthetica.  As such, service 
connection for patellofemoral pain syndrome as a 
manifestation of undiagnosed illness cannot be granted.  38 
C.F.R. § 3.317

As well, service connection for patellofemoral pain syndrome 
cannot be granted on a direct basis.  38 C.F.R. § 3.303.  The 
veteran's service medical records contain no reference to 
patellofemoral pain syndrome.  The evidence, moreover, fails 
to indicate a nexus between the veteran's currently diagnosed 
bilateral patellofemoral pain syndrome and service, and 
service connection for that disorder, therefore, cannot be 
granted.  Id.

Further, the Board observes that the veteran is not competent 
to offer opinions regarding the etiology of his bilateral 
patellofemoral pain syndrome.  Thus, any statement to that 
effect by him must be discounted.  See Espiritu, supra.  

The Board recognizes that the veteran was not afforded VA 
medical examination and opinion.  Specifically, VA medical 
examinations were arranged, but no medical opinion regarding 
the specific etiology of the veteran's bilateral 
patellofemoral pain syndrome was provided.

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. § 
5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As well, under 38 U.S.C.A. § 
5103A(d), VA is required to provide a medical examination or 
obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
VA to make a decision on the claim.

In the present case, the Board acknowledges the veteran's 
current bilateral patellofemoral pain syndrome.  There is no 
hint in the competent evidence, however, of a relationship 
between bilateral patellofemoral pain syndrome and service.  
As such, a medical opinion is not necessary, and the Board 
concludes that there is no reasonable possibility that a 
medical opinion would serve to assist the veteran is 
establishing his claim.  38 U.S.C.A. § 5103A(a)(2), (d).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for bilateral patellofemoral pain syndrome both on 
a direct basis and as due to undiagnosed illness.  None of 
the competent evidence has been found to support the 
veteran's claim.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 38 
U.S.C.A. § 5107.

Strain of the lower legs claimed as sore legs

On one occasion in service, the veteran complained of shin 
splints.  The examiner assessed that the condition resulted 
from overuse.  Prior to separation, the veteran complained of 
cramps in the legs.  No disability of the legs was found 
during the separation medical examination.

On July 2001 VA Persian Gulf examination, the veteran 
complained of intermittently sore shins.  The examiner made 
no diagnosis regarding the shins.

On January 2003 VA general medical examination, the veteran 
asserted that he had suffered from sore shins for many years.  
There was some sensitivity to touch or tapping along the 
anterior aspect of both lower legs along the tibias.  The 
examiner diagnosed strain of the lower legs bilaterally but 
indicated that a bone scan revealed no sign of shin splints.

A review of the record reveals a clinical diagnosis of 
bilateral strain of the lower legs.  As such, service 
connection for strain of the lower legs as a manifestation of 
undiagnosed illness cannot be granted.  38 C.F.R. § 3.317

As well, service connection for strain of the lower legs 
cannot be granted on a direct basis.  38 C.F.R. § 3.303.  The 
veteran's service medical records contain no reference to 
strain of the lower legs.  There was one reference to 
complaints of shin splints and an assessment of overuse, but 
this condition appears to have been acute and transitory and 
to have resolved without incident.  The evidence fails to 
indicate a nexus between the veteran's currently diagnosed 
strain of the lower legs and service, and service connection 
for that disorder, therefore, cannot be granted.  Id.

Further, the Board observes that the veteran is not competent 
to offer opinions regarding the etiology of his strain of the 
lower legs.  Thus, any statement to that effect by him must 
be discounted.  See Espiritu, supra.  

The Board recognizes that the veteran was not afforded a VA 
medical examination and opinion.  Specifically, VA medical 
examinations were arranged, but no medical opinion regarding 
the specific etiology of the veteran's bilateral strain of 
the lower legs was provided.

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. § 
5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As well, under 38 U.S.C.A. § 
5103A(d), VA is required to provide a medical examination or 
obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
VA to make a decision on the claim.

In the present case, the Board acknowledges the veteran's 
current strain of the lower legs.  There is no hint in the 
evidence, however, of a relationship between strain of the 
lower legs and service.  As such, a medical opinion is not 
necessary, and the Board concludes that there is no 
reasonable possibility that a medical opinion would serve to 
assist the veteran is establishing his claim.  38 U.S.C.A. § 
5103A(a)(2), (d).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for strain of the lower legs both on a direct 
basis and as due to undiagnosed illness.  None of the 
competent evidence has been found to support the veteran's 
claim.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 
5107.


ORDER

An increased rating for the veteran's service-connected 
spondylolysis of the lumbar spine status-post lumbar 
decompression with L5 hemilaminectomy and parafacet cyst 
resection is denied. 

Service connection for GERD is denied.

Service connection for IBS is denied.

Service connection for bilateral patellofemoral pain syndrome 
is denied.

Service connection for bilateral strain of the lower legs is 
denied.


REMAND

This remand is necessary primarily in order to obtain 
outstanding private medical records from the University of 
Texas Medical Center in Tyler from 1998 to the present.  At 
his April 2006 hearing, the veteran indicated that he had 
received treatment for his skin at that facility.  He also 
testified that he underwent a sleep study at that location.  
Thus, records from the University of Texas Medical Center in 
Tyler are directly relevant to the issues being remanded, and 
they must be obtained.

The Board recognizes that the RO attempted to obtain medical 
records from the University of Texas Medical Center in Tyler 
once before but that facility refused to release medical 
records because the release submitted was more than 90 days 
old.  To RO apparently asked the veteran to submit another 
release.  He did not.  However, the veteran's hearing 
testimony reveals that the veteran would like to incorporate 
University of Texas Medical Center into the record, and the 
Board finds that an additional attempt to obtain these 
records is warranted.

Additionally, the RO must associate with the claims file all 
VA clinical records dated from August 11, 2005 to the 
present.

After accomplishing the foregoing, the RO must schedule a VA 
dermatologic examination for a diagnosis of all dermatologic 
disorders and an opinion regarding the etiology of each to 
include whether any disorder may be due to service in 
Southwest Asia during the Persian Gulf War in the early 
1990's.  Regarding tinea pedis, the examiner should describe 
all symptoms and manifestations associated with it and 
comment of the severity of each.

The Board notes that action on the veteran's claim of service 
connection for headaches to include as due to undiagnosed 
illness will be deferred pending resolution of the issue of 
entitlement to service connection for sleep apnea, as the 
January 2003 VA neurologic examiner opined that the veteran's 
headaches were due to sleep apnea.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary release 
from the veteran, make reasonable efforts 
to obtain medical records from the 
University of Texas Medical Center in 
Tyler dated from 1998 to the present.  

2.  Associate with the claims file all VA 
clinical records, from the Central Texas 
Health Care System, dated from August 11, 
2005 to the present.

3.  After accomplishing the foregoing, the 
RO must schedule a VA dermatologic 
examination for (1) a diagnosis of all 
dermatologic disorders, exclusive of tinea 
pedis, and an opinion regarding the 
etiology of each to include whether any 
disorder may be due to service in 
Southwest Asia during the Persian Gulf War 
in the early 1990's and for (2) a list of 
all symptoms and manifestations of the 
service-connected tinea pedis.  

Regarding question (1), it would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

Regarding questions (1) and (2), the 
examiner should provide a complete 
rationale for any opinion provided.  The 
claims file should be made available for 
review and the examination report should 
indicate that the claims file was 
reviewed.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


